Dismissed and Memorandum Opinion filed September 25, 2003








Dismissed and Memorandum Opinion filed September 25,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01007-CR
____________
 
LEWIS HENRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 945,385
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of indecency
with a child on August 6, 2003.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on August 6, 2003, to three years= confinement in the Texas Department
of Criminal Justice B Institutional Division. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 25, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).